Citation Nr: 1201521	
Decision Date: 01/13/12    Archive Date: 01/20/12	

DOCKET NO.  05-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether there was clear and unmistakable error in a November 10, 1958 rating decision denying entitlement to service connection for defective hearing.

2.  Whether there was clear and unmistakable error in a December 17, 1993 rating decision denying entitlement to service connection for defective hearing.

3.  Entitlement to an effective date earlier than January 14, 2004 for an award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to July 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2004 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was remanded in December 2007 and October 2008 for additional development.  The case is now, once more, before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's action regarding a Motion for Reconsideration of the Board's December 18, 2007 decision denying entitlement to an earlier effective date for an award of service connection for tinnitus is the subject of October 19, 2011 correspondence currently contained in the Veteran's claims folder.

Finally, the appeal to the issues whether there was clear and unmistakable error in a December 17, 1993 rating decision denying entitlement to service connection for defective hearing, and entitlement to an effective date earlier than January 14, 2004 for an award of service connection for bilateral hearing loss are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

The rating decision of November 10, 1958 which denied entitlement to service connection for defective hearing, was adequately supported by and consistent with the law and evidence then of record.


CONCLUSION OF LAW

The decision of November 10, 1958, which denied entitlement to service connection for defective hearing, was not clearly and unmistakably erroneous, and is now final.  38 U.S.C. § 3305; VA Regulations 1008 and 1009, effective January 1, 1958 to December 31, 1958.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving clear and unmistakable error.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Livesay v. Principi, 15 Vet. App. 165 (2001).  

Clear and Unmistakable Error

In reaching this determination, the Board has reviewed all pertinent evidence of record, to include, specifically, all service treatment records and VA examination reports on file at the time of the rating decision in question, which is to say, the rating decision of November 10, 1958, which denied entitlement to service connection for defective hearing.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case alleges clear and unmistakable error in a November 10, 1958 rating decision which denied entitlement to service connection for defective hearing.  In pertinent part, it is contended that the rating decision in question was in error because the evidence of record on file at the time of that decision clearly indicated that, during the Veteran's period of active military service, he sustained a chronic hearing loss.  In the alternative, it is contended that, during the first year following the Veteran's discharge from service, he exhibited a compensable hearing loss, as demonstrated on VA audiometric examination.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the Veteran argues that the rating decision of November 10, 1958, which denied entitlement to service connection for defective hearing, was clearly and unmistakably erroneous.  Pursuant to applicable laws and regulations in effect at the time of the November 10, 1958 decision, a rating action is final and binding in the absence of clear and unmistakable error.  38 U.S.C.A. § 3305; VA Regulations 1008 and 1009 (effective January 1, 1958 to December 31, 1958).  

A decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Under 38 C.F.R. § 3.105(a), "[P]revious determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error."  The United States Court of Appeals for Veterans Claims (Court) has provided the following guidance with regard to a claim of clear and unmistakable error:

In order for there to be a valid claim of clear and unmistakable error, there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied; the claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  The words 'clear and unmistakable error' are self-defining.  They are errors that undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior AOJ [agency of original jurisdiction] or Board decision.  

Id. at 313-14.

In determining whether there is clear and unmistakable error, the doctrine of reasonable doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b) is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Id.

The Court has consistently stressed the rigorous nature of the concept of clear and unmistakable error.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be remembered that clear and unmistakable error is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, Fugo, and other decisions, the Court has emphasized that merely to aver that there was clear and unmistakable error in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to claim clear and unmistakable error on the basis that previous adjudications have improperly weighed the evidence can never rise to the stringent definition of clear and unmistakable error.

In the present case, a review of the record available to VA in November 1958 discloses that the Veteran's military occupational specialty was ground power repairman, an occupation in which, presumably, he may have been exposed to noise at hazardous levels.  

[In addressing audiometric findings reported below the Board notes that they are in accordance with American Standards Association (ASA) criteria, the criteria in effect at the time of those audiometric examinations.]

In a service clinical record of May 7, 1958, the Veteran was heard to complain of "difficulty in hearing."  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
-5
-5
-10
-10
0
-10
LEFT
0
-5
-10
-10
10
-5

At the time of audiometric examination, no pertinent diagnosis was noted.  However, service treatment records contain a note that arrangements were being made to "get ear plugs" for the Veteran.

At the time of a service separation examination on July 8, 1958, hearing for the whispered and spoken voice was 15/15 for both the right and left ears.  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
-10
-5
-5
0
0
-5
LEFT
-5
0
-5
-5
0
-10

At the time of service separation, no pertinent diagnosis was noted.

At a VA general medical examination on October 28, 1958, the Veteran complained that his hearing was "very poor."  At an otologic examination conducted as part of that examination, the Veteran gave a history of being around engine noise in service.  According to the Veteran, he experienced problems understanding people in the presence of noise.  Reportedly, in quiet, the Veteran experienced no difficulty hearing.  On physical examination, the Veteran's ears were essentially within normal limits.  An audiometric examination conducted in conjunction with the aforementioned otologic examination revealed pure tone air conduction threshold levels, in decibels, as follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
10
15
20
15
20
15
LEFT
20
15
10
15
15
-5

The speech reception threshold for the Veteran's right and left ears was 2 decibels, with speech discrimination ability of 92 percent in the right ear, and 86 percent in the left ear.  The pertinent diagnosis noted was minimal hearing loss bilaterally.

In the November 10, 1958 rating decision VA denied entitlement to service connection for defective hearing, essentially on the basis that hearing loss, while claimed by the Veteran, was "not shown by the evidence of record."  The Veteran was notified of that denial of benefits the same month, but voiced no disagreement.  Accordingly, the November 1958 rating decision became final.

Based on a review of pertinent law and regulations (copies of which, it should be noted, were, at the request of the Veteran, furnished to him and his accredited representative), it is unclear, whether at the time of the November 1958 rating decision, VA had in effect a specific definition for hearing loss/defective hearing.  Nonetheless, by ASA criteria then in effect, at all times during the Veteran's period of active military service, including at service separation, his hearing was entirely within normal limits.

Based on a review of the aforementioned regulatory provisions, in June 1962, there was in effect VA Adjudication Procedure Manual, M21-1, Part II, paragraph 50.07 of which provided that, in consideration of service connection, hearing is within normal limits where the speech reception threshold is less than 16 decibels and the discrimination score is higher than 92 percent and where the pure tone thresholds in the 250-500-1000-2000-4000 cycles per second (Hertz) range are all less than 30 decibels, with at least 3 of the frequencies 15 decibels or less.  VA Adjudication Procedure Manual, M21-1, Part II, para. 50.07 (June 4, 1962).  While this provision may not, in fact, have been in effect at the time of the November 1958 rating decision in question, it was, clearly, in effect less than four years later, and retrospectively shows the Veteran's hearing to be within normal limits at all times during his period of active military service.  Under the circumstances, the Veteran's initial argument, to wit, that during his period of active military service, he exhibited a chronic hearing loss, is without merit.

In addressing the Veteran's second argument, that during the first year following his discharge from service, he exhibited a compensable hearing loss by VA standards, the Board must turn to VA regulatory criteria for the evaluation of hearing loss in effect at that time.  In that regard, Extension 8, Schedule for Rating Disabilities, 1945 Edition:  Ratings for Hearing Impairments (February 27, 1952) provided as follows:

1.  Method of Examination for Ascertainment of Extent of Hearing Impairment.  Examinations utilizing controlled speech reception apparatus will, whenever practicable, replace examinations recording impaired hearing in terms of number of feet at which ordinary conversational voice is heard; when such examinations are not practicable by reason of unavailability of apparatus, examinations will be on the basis of pure tone audiometry.  Controlled speech reception examinations will establish, for each ear separately, (a) the threshold of intensity, in terms of speech reception decibel loss, for vowel-dominated or "spondee" words, (b) the percentage of discrimination for consonant-dominated or "PB" words, according to methods prescribed by the Department of Medicine and Surgery...evaluation is to be based on the results of the examination reporting the lesser binaural effective speech reception decibel loss ascertained by the methods described below.

2.  Ascertainment of Effective Speech Reception with Decibel Loss for Each Ear Separately.  The extent of impairment for speech reception and discrimination is to be established for each ear separately, as follows:

(a) Subtract the speech reception decibel loss (for spondee words) from 80 decibels; 

(b) Multiply this difference by the percentage of discrimination (for PB words);

(c) Subtract this product from 80 decibels to obtain the adjusted speech reception decibel loss; express the result as the nearest whole number, adjusting final .5's upward.

Application of the aforementioned criteria to the Veteran's VA audiometric examination of October 1958 results in a designation of 8 decibels for the Veteran's right ear, and 13 decibels for his left ear, commensurate with a noncompensable evaluation for the Veteran's bilateral hearing loss.

Extension 8-B, Schedule for Rating Disabilities, 1945 Edition; Rating of Disability from Hearing Impairments (effective March 23, 1956) provided as follows:

1.  Hearing impairments, reported as a result of regional office or authorized audiology clinic examinations, will be rated as follows:

Ascertainment of Impairment of Each Ear Separately

(a) If the results of controlled speech reception tests are used, the letter, A through F, designating the impairment in efficiency of each ear separately, will be ascertained from Table I.  Table I indicates six areas of impairment and efficiency.  The literal designation of impaired efficiency (A, B, C, D, E, or F) will be determined by intersecting the horizontal row appropriate for percentage of discrimination and the vertical column appropriate to the speech reception decibel loss; thus, with a speech reception decibel loss of 52 decibels and a percentage discrimination of 72 percent, the literal designation is "D"; if the speech reception decibel loss is 52 decibels and the percentage discrimination is 70 percent, the literal designation is "E."

(1) The percentage evaluation will be found from Table 2 by intersecting the horizontal row appropriate for the literal designation for the ear having the better hearing and the vertical column appropriate to the literal designation for the ear having the poorer hearing.  For example, if the better ear has a literal designation of "B" and the poorer ear has a literal designation of "C," the percentage evaluation is in the second horizontal row from the bottom and in the third vertical column from the right and is 10 percent.

(b) If the results of pure-tone audiometry are used, the equivalent literal designations for each ear, separately, will be ascertained from Table II, and the percentage evaluation determined in the same manner as for speech reception impairment.  For example, if the average pure tone decibel loss for the frequencies 500, 1000, and 2000 is not more than 45 decibels, and there is no loss more than 60 decibels for any of those three frequencies, the equivalent literal designation is "C"; if in the other ear, the average is not more than 67 decibels, and there is no loss more than 80 decibels, the equivalent literal designation is "D."  The percentage evaluation is therefore found in the horizontal row opposite "C," and in the vertical column under "D," and is 20 percent.  Note that if in the first instance any of the three frequencies has a loss of more than 60 decibels, or in the second instance, more than 30 decibels, the literal designation will be higher, i.e., further from "A" in the alphabetical series.

Applying the provisions of Extension 8-B to the October 1958 VA audiogram, and utilizing the Veteran's speech reception thresholds and discrimination scores, results in a designation of "A" for his right ear, and "A" for his left ear.  Once again, these results are commensurate with a noncompensable evaluation for the bilateral hearing loss.

Applying the provisions of Extension 8-B to the appellant's October 1958 VA audiogram, and utilizing, in the alternative, the Veteran's pure tone air conduction thresholds at 500, 1000, and 2000 cycles per second, results in a letter designation of "A" for his right ear, and "A" for his left ear, again consistent with a noncompensable evaluation for the Veteran's bilateral hearing loss.  

Clearly, then, under any set of circumstances, to the extent a "minimal" hearing loss was shown at the time of the Veteran's October 1958 VA audiometric examination, that hearing loss was noncompensable by any applicable VA standard.

The Veteran argues that, under the current provisions of 38 C.F.R. § 3.385, his October 1958 VA audiogram does, in fact, show evidence of a compensable hearing loss.  In pertinent part, that regulation provides that, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  However, as has been brought to the Veteran's attention on more than one occasion, 38 C.F.R. § 3.385, in its earliest form, did not become effective until May 1990, more than 30 years following the November 1958 rating decision in which the Veteran alleges error.  Moreover, the current version of 38 C.F.R. § 3.385, cited above, to which the Veteran has referred on numerous occasions, did not become effective until November 1994, almost 36 years following the November 1958 rating decision in question.  As noted above, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior agency of original jurisdiction decision.

Based on the aforementioned, and even conceding, for the sake of argument, the Veteran's potential exposure to noise at hazardous levels in service, it is clear that, under the criteria in effect in November 1958, at all times during the Veteran's period of active military service, including at service separation, his hearing was entirely within normal limits.  Moreover, application of all relevant regulatory criteria clearly indicates that, at no time during the first year following the Veteran's discharge from service, did he exhibit a greater than a compensable hearing loss by VA standards.  While it is true that, at the time of the November 1958 rating decision, the Veteran was informed that defective hearing was not shown by the evidence of record, that statement constitutes no more than harmless error, in that it would not in any way have changed the outcome of this claim.

The November 10, 1958 rating decision which denied entitlement to service connection for defective hearing was adequately supported by and was consistent with the evidence then of record.  It was not clearly and unmistakably erroneous.  

The appeal is denied.

In reaching this determination, the Board has given due consideration to the Veteran's testimony given at the time of RO hearings in September 2006 and March 2011.  Such testimony, however, is not probative when taken in conjunction with the evidence for consideration in the determination before the Board.  Moreover, the Veteran's arguments presented during the course of those hearings have been adequately addressed in the context of this decision.  The Board does not doubt the sincerity of the Veteran's statements.  Those statements, however, do not provide a basis for finding that the November 1958 rating decision was clearly and unmistakably erroneous.


ORDER

The November 10, 1958 rating decision which denied entitlement to service connection for defective hearing, was not clearly and unmistakably erroneous; the appeal is denied.


REMAND

In addition to the above, the Veteran alleges clear and unmistakable error in a December 17, 1993 rating decision denying entitlement to service connection for defective hearing.  Moreover, the Veteran claims that he is entitled to an effective date earlier than January 14, 2004 for the award of service connection for bilateral hearing loss.

In that regard, the record discloses that at the time of the filing of the Veteran's claim to reopen the issue of entitlement to service connection for hearing loss on November 29, 1993, he indicated that he had seen a VA audiologist at the VA Medical Center in Philadelphia, Pennsylvania, on that date.  Significantly, a review of the December 17, 1993 rating decision, which the Veteran alleges was clearly and unmistakably erroneous, makes it clear that the RO did not, in fact, obtain the aforementioned VA records prior to its adjudication of the Veteran's claim for service connection for defective hearing.  Such records were constructively part of the Veteran's record, and must be obtained prior to an adjudication of the Veteran's allegation of clear and unmistakable error in the December 17, 1993 rating decision denying service connection for defective hearing.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Inasmuch as the issue of entitlement to an effective date earlier than January 14, 2004 for the award of service connection for bilateral hearing loss is "inextricably intertwined" with the issue of clear and unmistakable error in the rating decision of December 17, 1993, Harris v. Derwinski, 1 Vet. App. 180 (1991), consideration of that issue must be deferred.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC must contact the VA Medical Center in Philadelphia, Pennsylvania, with a request that they provide copies of any and all records of examination and/or treatment of the Veteran for hearing loss at their facility around or about November 29, 1993.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC must then readjudicate the Veteran's claim alleging clear and unmistakable error in the December 17, 1993 rating decision denying entitlement to service connection for defective hearing, to be followed by a readjudication of the issue of entitlement to an effective date earlier than January 14, 2004 for the award of service connection for bilateral hearing loss.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since June 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


